Case 2:19-bk-54823      Doc 18   Filed 10/01/19 Entered 10/01/19 08:07:06           Desc Main
                                 Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In re:                                                      Case No.     19-54823

Shaun Michael Winter

         Debtor.                                            Chapter 7 (Judge Caldwell)

                   MOTION TO CONVERT CHAPTER 7 PROCEEDING TO
                             CHAPTER 13 PROCEEDING

         Now comes Shaun Michael Winter, one of the two debtors in this case, through

counsel, and moves this Court to permit the conversion of his case, now pending under

Chapter 7, to one under Chapter 13.



 /s/ Shaun M Winter
Shaun Michael Winter


                                              /s/ Pamela N. Maggied
                                             Pamela N. Maggied (#0013260)
                                             maggiedlaw@pamelamaggied.com
                                             PAMELA N. MAGGIED CO., LPA
                                             85 East Gay Street, Suite 600
                                             Columbus OH 43215
                                             614 464-2236 / 614 464-3823 fax


                                      MEMORANDUM

         11 U.S.C. Section 706(a) states "The debtor may convert a case under this chapter

to a case under chapter ... 13 of this title at anytime, if the case has not been converted

under section ... 1307 ... of this title." This case has not been previously converted.
Case 2:19-bk-54823    Doc 18   Filed 10/01/19 Entered 10/01/19 08:07:06         Desc Main
                               Document     Page 2 of 3




      Wherefore, debtor respectfully requests that this Court permit the conversion

requested.

                                           /s/ Pamela N. Maggied
                                         Pamela N. Maggied


             NOTICE OF MOTION TO CONVERT CHAPTER 7 PROCEEDING
                         TO CHAPTER 13 PROCEEDING

       The debtor has filed papers with the court to obtain a conversion of his chapter 7
case to a 13 case.

      Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. If you do not
have an attorney, you may wish to consult one.

       If you do not want the court to grant the relief sought in the motion, then on or
before twenty one (21) days from the date set forth in the certificate of service for
the motion, you must file with the court a response explaining your position by mailing
your response by regular U.S. Mail to Clerk, U.S. Bankruptcy Court, 170 North High
Street, Columbus OH 43215 OR your attorney must file a response using the court's
ECF System.

The court must receive your response on or before the date stated above.

You must also send a copy of your response either by 1) the court's ECF System or by
2) regular U.S. Mail

to Pamela N. Maggied, PAMELA N. MAGGIED CO., LPA
85 East Gay Street, Suite 600, Columbus OH 43215

and to US Trustee, 170 North High St. 2nd Floor, Columbus OH 43215

and to Faye D. English, Chapter 13 Trustee, One Columbus
10 West Broad Street, Suite 900, Columbus, OH 43215-3449

and to Susan L. Rhiel, Trustee, PO Box 307337, Columbus OH 43230

If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter an Order granting that relief.
Case 2:19-bk-54823        Doc 18      Filed 10/01/19 Entered 10/01/19 08:07:06    Desc Main
                                      Document     Page 3 of 3




                                     CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing Motion to Convert was served (i)
electronically on the date of filing through the court’s ECF System on all ECF participants
registered in this case at the email address registered with the court and
(ii) by ordinary U.S. Mail on October 1st, 2019 addressed to the following:


                                               /s/ Pamela N. Maggied
                                              Pamela N. Maggied
All Other parties on attached list
